                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           October 15, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

CURTIS AUGUST EDWARDS,                   §
                                         §
        Petitioner,                      §
VS.                                      §   CIVIL NO. 2:18-CV-445
                                         §
LORIE DAVIS,                             §
                                         §
        Respondent.                      §

                                     ORDER

      The Court is in receipt of Respondent’s Motion for Summary Judgment, Dkt.
No. 18; Petitioner’s Response to the Motion, Dkt. No. 19; and the Magistrate Judge’s
Memorandum and Recommendation (“M&R”), Dkt. No. 20. No objections to the
M&R were filed by the Petitioner.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 20. The Court GRANTS Respondent’s Motion
for Summary Judgment, Dkt. No. 18, and DISMISSES Petitioner’s application for
habeas corpus relief. Further, the Court DENIES Petitioner a Certificate of
Appealability.
      Final judgment will be entered separately.


      SIGNED this 15th day of October, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
